Citation Nr: 0916290	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  03-27 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD) with obsessive compulsive disorder 
(OCD), currently rated as 50 percent disabling.

2. Entitlement to a total disability rating for compensation 
purposed based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 
1981.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
which denied a rating in excess of 50 percent for the 
Veteran's service-connected PTSD and OCD, and from a February 
2005 rating decision which denied entitlement to TDIU 
benefits.  In March 2009, the Veteran and her spouse 
testified before the Board at a hearing that was held at the 
RO.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2008).  The Board regrets the additional delay 
that will result from this remand.  Nevertheless, the Board 
is constrained by the fact that proper adjudication of the 
claims requires additional development.

As an initial matter, at the March 2009 hearing the Veteran 
submitted additional VA treatment records which indicate that 
she is receiving treatment at the Iberia Comprehensive Mental 
Health Clinic.  To aid in adjudication, those records should 
be obtained.

The Veteran, in written statements and in testimony before 
the Board, essentially contends that her PTSD and OCD 
symptoms have worsened since her most recent VA psychiatric 
examination in June 2006.  At that time, the VA examiner 
determined that the Veteran had problems with her primary 
support group, social environment, and occupational problems 
and assigned her a Global Assessment of Functioning (GAF) 
score of 65.  The Veteran now maintains that she suffers from 
isolation, severe depression, and auditory and visual 
hallucinations.  She indicated that she has a death wish, is 
confined to her house for fear of being assaulted again, 
cannot work or attend school, and that her husband is her 
main caregiver.

In support of her claim, the Veteran submitted a July 2008 
written statement from her spouse that details the severity 
of her service-connected PTSD.  He indicated that he assists 
his wife with daily routines around the house including 
cooking and shopping.  He also indicated that he is the main 
caregiver for the Veteran and their children.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  When available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Here, while the 
Veteran's last VA examination in June 2006 is not overly 
stale, the Veteran has indicated that her condition has 
worsened since the date of the latest examination.  Because 
there may have been a significant change in the Veteran's 
condition, the Board finds that a new examination is in 
order.

Additionally, the Board observes that the Veteran was 
afforded VA examinations in June 2002, June 2005, and June 
2006 that reflect PTSD and OCD symptoms varying from mild to 
moderate and GAF scores ranging from 55 to 65.  Medical 
opinions from a VA staff psychiatrist dated in June 2001 and 
June 2004 indicate that the Veteran has significant 
difficulties in social, occupational, and interpersonal 
functioning that are likely to severely impact her ability to 
function in the future.  A March 2009 VA medical record 
reflects a GAF score of 55.  However, at the March 2009 
hearing the Veteran's representative and licensed mental 
health counselor opined that the severity of the her PTSD 
warranted a GAF score of 30.  Given the inconsistencies in 
the clinical evidence of record, and the lay evidence 
reflecting persistent, severe symptoms that have worsened 
over time, the Board is uncertain as to the current severity 
of the Veteran's PTSD and how her symptoms have progressed.  
Accordingly, the Board finds that on remand, the VA examiner 
should assess the current severity of the Veteran's service-
connected PTSD and OCD and discuss her symptoms in the 
context of her previous medical and lay history.

Finally, with regard to the Veteran's claim of entitlement to 
a TDIU rating, the Board finds that this claim is 
inextricably intertwined with the Veteran's pending increased 
rating claim for PTSD, the only disability for which she is 
service connected.  The resolution of the Veteran's PTSD 
claim might have bearing upon the claim for a TDIU rating.  
The appropriate remedy where a pending claim is inextricably 
intertwined with claim currently on appeal is to defer 
adjudication of the claim on appeal pending the adjudication 
of the inextricably intertwined claim.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization, obtain the Veteran's 
private treatment records from the Iberia 
Comprehensive Mental Health Clinic and any 
additional providers and treatment records 
identified by the Veteran.  All attempts 
to secure the records must be documented 
in the claims folder.

2.  Schedule the Veteran for a VA 
examination to determine the current 
severity of her service-connected PTSD and 
OCD.  The claims file must be reviewed by 
the examiner and that review should be 
noted in the examination report.  The 
examiner should specifically provide a 
full multi-axial diagnosis pursuant to 
DSM-IV, to include a GAF score related to 
the Veteran's PTSD.  The examiner should 
provide a complete rationale for all 
conclusions reached and should discuss 
those findings in relation to the 
pertinent evidence of record, including 
the Veteran's previous VA examinations 
conducted in June 2002, June 2005, and 
June 2006; VA opinions dated in June 2001 
and June 2004; March 2009 testimony and 
statements from the Veteran and her spouse 
in support of her claim; and the March 
2009 opinion of the Veteran's 
representative and licensed mental health 
provider.  All signs and symptoms of the 
Veteran's service-connected PTSD should be 
reported in detail.  The examiner should 
also describe the impact of the Veteran's 
PTSD on her occupational and social 
functioning.  Finally, the examiner should 
opine as to whether the Veteran's service-
connected PTSD, without consideration of 
any other nonservice-connected disability, 
renders her unable to secure or follow a 
substantially gainful occupation.

3.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for 

Veterans Claims for development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

